Chalmers, J.,
delivered the opinion of the court.
Mairs and wife sold a tract of land to W. W. Elliott for $3,800, for which Elliott delivered five several promissory notes, due at the end of each of the five successive years thereafter.
A deed of conveyance was executed, in which it was recited that payment in full of the purchase-money had been received. At the same time, and as part of the same transaction, Elliott, the vendee, executed to Mairs and wife a trust-deed upon the land purchased, by which Were secured the first three notes only. The instrument provided that it should become void and of no effect when the first three notes were paid. It closed with these words : “ But the vendor’s lien for the other-two notes to be unimpaired.” The three notes secured by the trust-deed were subsequently paid, and entry of satisfaction in full of the trust-deed was indoi-sed upon the margin of the public records of the county. Thereafter Elliott obtaiued a *923loan of $2,000from the Bank of Oxford, executing a mortgage upon the land to secure it.
Mairs and wife bring this bill to enforce payment of the last two notes for the purchase-money, and the contest is between them and the bank as to who shall have priority of satisfaction out of the land. Mairs aud wife claim that the bank had notice of their unsatisfied lien for the last two notes by the recital at the conclusion of the trust-deed, and that the satisfaction of that instrument extinguished it only as to the three notes secured by it, but did not affect at all the last two notes, the lien of which did not depend upon the trust-deed, but was raised by law between vendor and vendee, and .was operative against all subsequent purchasers by reason of the notice given by the recital in the trust-deed. We cannot adopt this view. In the deed of conveyance from Mairs and wife to Elliott, there was an acknowledgment of payment. A subsequent purchaser, therefore, would, so far as that deed was concerned, take the land freed of the equitable lien of the vendor. By the trust-deed the three first notes only were protected. To exclude the conclusion that hence might arise, that the equitable vendor’s lien was waived as to the other two, the declaration was inserted that such lien was “to be unimpaired.” Nothing was granted or obtained by- these words except a protection from a conclusion which otherwise the law might imply between the- parties. For this-purpose it is still available between vendor and vendee. But when the bank (a subvendee) came to investigate the title, it was bound to look alone to the recitals of the deed of conveyance as determining the equitable rights of the vendor, and to the trust-deed as fixing the obligations originating under it. Looking to the original'deed, it discovers no trace of an equitable Lien. Looking to the trust-deed, it sees that it has been satisfied in full.
The trust-deed cannot give notice to third persons of that which it did not grant, and when it is satisfied in full as.to all that it did grant, it becomes as if never written. Seeing the *924entry of satisfaction, a stranger need read no further. It is as if obliterated.
It is. urged that, under sect. 2307 of the Code of 1871, “ every title, bond, or other contract in relation to land,” may be recorded, and, when recorded, become a notice to all the world ; that the stipulation here, that the vendor’s lien should remain unimpaired, was a contract in. relation to the land in question, independent of, though found in the trust-deed ; and ■that, being recorded, all subsequent purchasers were bound to take notice of it. The fallacy of the reasoning is in the assumption that the stipulation here constituted a contract within the meaning of the statute. We will not say that a stipulation declaring that the equitable lien of a vendor was not waived, might not be written upon a piece of paper separate from the deed conveying the title, and so acknowledged and recorded as to give notice to all the world; but it is evident that this transaction was of a wholly different character. The sole object of the trust-deed was to secure the first'three notes, and to afford a speedy method of collecting them. Fearing that, in consequence of the omission of the other two notes, the vendee might thereafter claim that the land was released as to them, the recital under consideration was inserted. It was not an independent contract about the land, but a stipulation that the trust-deed should not have a certain effect. It granted nothing. It was not a contract, but a proviso to a contract — the exclusion of a conclusion. It fell with the extinguishment of the instrument to which it was annexed.
The acknowledgment of satisfaction of the trust-deed was full and unrestricted. It was an acknowledgment of satisfaction in full. Thus written, it gave all men the right to disregard it, to treat it as annihilated, as if never executed. If it was intended to still keep alive any stipulation or proviso contained in it, there should have been some allusion or reservation as to such proviso embodied in the acknowledgment. None such having been inserted, but the whole instrument *925having been marked satisfied in full, it would work a fraud upon third persons thereafter to keep alive anything contained in it, for any purpose whatever. ,
Objection is urged to the irregularity vof the entry of satisfaction. We think it sufficient,
The receipt of payment and acknowledgment of satisfaction executed before the justice of the peace by Mairs and wife, and copied on the margin of the county records by the chancery clerk, was equivalent to a deed of release.
Decree affirmed.